                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

KEVIN HARRIS,                                   )
                                                )
               Plaintiff,                       )
                                                )
         v.                                     )         No. 4:19-CV-459 SNLJ
                                                )
DAVID S. FERRIERO,                              )
                                                )
               Defendant.                       )

                        MEMORANDUM AND ORDER TO SHOW CAUSE

       On April 15, 2019, plaintiff Kevin Harris, filed a pro se complaint in this Court asserting

claims of age, sex and race discrimination in violation of Title VII of the Civil Rights Acts of

1964 (“Title VII”), 42 U.S.C. §§ 2000e, et seq., and the Age Discrimination in Employment Act

of 1967 (“ADEA”), as amended, 29 U.S.C. §§ 621, et seq. For the reasons set forth below, the

Court will require plaintiff to show cause within thirty (30) days of the date of this Memorandum

and Order why this matter should not be dismissed for improper venue.                         See

Fed.R.Civ.P.12(b)(3).

                                          Background

       Plaintiff, a black male who currently resides in Carbondale, Illinois, brings this action

against David S. Ferriero, Archivist of the United States of America. Plaintiff asserts that he

applied for a position at “the National Archives and Records Administration Agency’s George

W. Bush Presidential Library and Museum in Dallas, Texas” on or about January 27, 2016.

Plaintiff claims that he was discriminated against and unlawfully harassed when he applied for a

position as a Public Affairs Specialist and was denied the job in favor of a white female

applicant.
       In support of his allegations of discrimination, plaintiff alleges that although he was given

an opportunity to interview for the position, he does not believe he was given appropriate

consideration. He further asserts that he was treated “disparately” in the hiring process.

                                            Discussion

       A plaintiff bringing claims under Title VII must sue in a jurisdiction that meets the

special venue requirements of 42 U.S.C. § 2000e–5(f)(3). The special venue provision allows

actions to be brought in:

       [1] any judicial district in the State in which the unlawful employment practice is
       alleged to have been committed, [2] in the judicial district in which the
       employment records relevant to such practice are maintained and administered, or
       [3] in the judicial district in which the aggrieved person would have worked but
       for the alleged unlawful employment practice, [4] but if the respondent is not
       found within any such district, such an action may be brought within the judicial
       district in which the respondent has his principal office.

42 U.S.C. § 2000e–5(f)(3).

       Plaintiff has not indicated in his complaint the state where his interview actually took

place, but there is no indication that it took place in the State of Missouri. Additionally, the

employment records relative to the instant action are kept in the National Archives building in

Washington, D.C., thus, Missouri also has no connection to the second basis for venue in the

Title VII venue statute. If plaintiff would have been hired for the position at the George W. Bush

Presidential Library and Museum he would have worked in Dallas, Texas. Thus, the third venue

provision is also unrelated to plaintiff’s present choice of venue.

       For all of the aforementioned reasons, plaintiff will be required to show cause, within

thirty (30) days of the date of this Memorandum and Order, why this action should not be

dismissed for lack of proper venue.

       Accordingly,



                                                  2
       IT IS HEREBY ORDERED that plaintiff is required to show cause within thirty (30)

days of the date of this Memorandum and Order why this action should not be dismissed for lack

of proper venue. See Fed.R.Civ.P.12(b)(3).

       Dated this 22nd day of April, 2019.




                                               STEPHEN N. LIMBAUGH, JR.
                                               UNITED STATES DISTRICT JUDGE




                                              3
